Title: From Thomas Jefferson to John Griscom, 3 April 1824
From: Jefferson, Thomas
To: Griscom, John

Monto
Apr. 3. 24I thank you, dear Sir, for the kindness of your favor of Mar. 24. it exactly answers the purposes I had in view giving a sufficient idea of the articles requisite  for our chemical school  enabling us to judge of the sum to be set apart for their purchase. I return you at the same time the prospectus of your proposed magazine to which I have subscribed with pleasure. and with my thanks I pray you to accept the assurances of my high esteem and respect.